Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-111793 A in view of JP 2006-045504 A.
	JP 2018-111793 A discloses a urethane acrylate oligomer having 6 or more (meth)acryloyl groups derived from the reaction of a polyisocyanate, wherein isophorone diisocyanate is preferred; a polyol, wherein ethylene glycol is preferred; and a hydroxyl functional (meth)acrylate, wherein pentaerythritol triacrylate and dipentaerythritol pentaacrylate are disclosed.  See claims 1 and 3 and paragraphs [0006], [0008], and [0009] within the provided translation.  Within claim 3 and paragraph [0011] of the translation, the incorporation into the composition of particles corresponding to those claimed is disclosed.  Furthermore, within paragraphs [0017]+ of the translation, the use of the composition as a coating for plastic substrates, such as films, is disclosed.
4.	Though the primary reference fails to disclose the use of glycerin as the polyol and the incorporation of the carbinol-modified polysiloxane into the oligomer, the use of both glycerin and hydroxyl functional polysiloxanes corresponding to those claimed in amounts that overlap that claimed as reactants for producing urethane acrylates that yield coatings having stainproof and anti-fouling properties was known at the time of invention, as evidenced by the abstract, claim 1, and paragraphs [0006]-[0009], [0016], [0017], [0020], [0039], [0041], and [0042] of the translation of JP 2006-045504 A.  Though the primary reference fails to disclose the use of glycerin as the polyol, the reference does not exclude the use of glycerin, and since the secondary reference discloses glycerin as a polyol reactive with polyisocyanates (paragraph [0020]), the position is taken that it would have been obvious to use virtually any polyol within the scope of the references as the polyol, including glycerin.  Furthermore, the position is taken that it would have been obvious to incorporate the reactive polysiloxane in the claimed amount into the oligomer of the primary reference, so as to obtain coating compositions having improved stainproof and anti-fouling properties.
5.	The examiner has considered applicants’ amendments and remarks and has modified the rejection accordingly.  Despite applicant’s remarks concerning the use of glycerin, the examiner has explained why it would have been obvious use it as the polyol of the primary reference.  Furthermore, though applicant refers to Example 5 and argues the results associated therewith, it is noted that the example is not commensurate in scope with the claims in terms of components used and/or amounts of components used.  Specifically, regarding claim 1, Example 5 utilizes ethylene glycol in addition to glycerin in specific amounts; however, claim 1 is not so limited.  Therefore, it is not seen that the argued results demonstrate anything unexpected for the full scope of the claims.  Lastly, applicant’s remarks concerning the disclosed amount of the polysiloxane has been considered; however, the examiner fails to see why one would not have expected the disclosed range to be operable.  Again, it is noted that applicant has failed to set forth a showing of unexpected results commensurate in scope with the claims. .    
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/           Primary Examiner, Art Unit 1765